DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method of concurrently processing samples on carriers, classified in G01N35/02.
II. Claims 10-15, drawn to a sample carrier, classified in B01L3/00.
The inventions are independent or distinct, each from the other because:
Inventions of group I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the method can be practiced with another different product such as a sample carrier without a processing station interface having a plurality of sub interfaces (i.e. a processing station interface having a singular interface). Alternatively, the product carrier can be used in a different process such as a method which does not concurrently or serially process samples (i.e. processing one sample at a time, or processing multiple samples in a different order from each other).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification; and/or
The inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
The inventions require a different field of search (for example, searching different class/subclasses or electronic resources, or employing different search strategies or search queries); and/or
The prior art applicable to one invention would not likely be applicable to another invention; and/or
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Andrew Baca on 3/3/21 a provisional election was made without traverse to prosecute the invention of group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/1/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 1-15 are pending with claims 1-9 being examined and 10-15 deemed withdrawn.
Specification Objections
The abstract of the disclosure is objected to because it is towards a sample processing system and apparatus with a support mover, and not the current invention of concurrently processing a plurality of samples on sample carriers.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title is objected to because it is towards an analyzer, and not the current invention of a process for concurrently processing a plurality of samples on sample carriers.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, it is unclear what “on a different sample carriers” is describing in line 2. Are each of the samples on different sample carriers?
Regarding claim 1, it is unclear how a “station” is processing a sample without further clarification.  A station is a place, a region of space, or an area, and is not a clear structure which would physically interact, manipulate, or process samples. Therefore, it is unclear what applicants are intending to describe by the term station.  If a structure at the station is performing the processing, then it needs to be clarified as the examiner believes that essential features/structure to perform the claimed function appears to be missing.  Additionally, how are samples “processed”?
Claims 2-9 are rejected based on further claim dependency.
Regarding a processing time in claim 2, it is unclear what a processing time between samples is attempting to recite.  Is it the time it takes for samples to move to different processing stations, or is it the amount of time it takes for processing to be completed on a sample at its respective processing station?  How is the time between different samples correlated to each other?  How does it correspond? Are applicants stating that the processing time at each respective processing station is equal to the time it takes for the longest processing act amongst all of the processing stations?
As to claim 2, it is unclear what “act of plurality of different processing stations” in lines 2-3 is attempting to recite.
As to claim 3, it is unclear if the “processing station to processing station” are among the plurality of different processing stations or not. Specifically, the claim recites “processing station” to “processing station” where there is no differentiation or distinction between each recitation of “processing station”. The examiner requests that different nomenclature or clarification is used to distinguish processing stations from each other.
As to claim 3, it is unclear how the sample carrier is advanced.  Specifically, there appears to be essential structure (as presented in applicants disclosure) omitted for performing 
Regarding claim 6, it is unclear if “a sample carrier” is one of the plurality of different carriers previously mentioned or not.  Further, it is unclear if “a processing station” is one of the plurality of different previously mentioned stations or not.
Claim 6 is ambiguous as it is unclear what “a manifold of a processing station” is attempting to describe. Is the manifold the structure defining the processing station?  What is the manifold for?  Further, what structure defines a manifold?
As to claim 7, it is unclear what structure is defined by a manifold.  Specifically, how does the manifold process samples?  “Components” are not definitive structures, and thus the manifold and its components are unclear as to what is being recited.  How does the manifold/components process samples?  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Hofstadler et al (US 20100075430; hereinafter “Hofstadler”; already of record). 
As to claim 1, Hofstadler teaches a method (Hofstadler; Fig. 4A-4F, 7A-7E [80]), comprising: concurrently processing a plurality of samples respectively on a different sample carriers, wherein each sample is serially processed by a plurality of different processing stations located at different positions, and each sample carrier is located at a different processing position respectively corresponding to one of the plurality of different processing stations (Hofstadler teaches sample carriers 102 which are rotated by a carousel that rotates to a plurality of processing units/stations; [17] Figs 4 and 7.  Hofstadler teaches that each processing station includes a transfer component having a manifold to transfer material to/from the carrier where the carriers are processed at the processing stations concurrently/simultaneously; [17]. Hofstadler teaches the stations as providing various processing; [18, 21]. Hofstadler teaches a carousel or conveyor to move to different processing units/stations; [12, 76]. Hofstadler discusses rotating the sample carriers between various processing stations where the processing stations include fluidic aspirators/dispensers 416/418 which are connected to pressure control pumps; [78] Figs. 4.  Additionally, Hofstadler teaches sample carriers 726 which are moved by the carousel to a plurality of processing units/stations where dispensing/aspirating 718/720 takes place; Figs. 7 [91-95]).  
As to claim 2, Hofstadler teaches the method of claim 1, wherein a processing time between samples carried by successive sample carriers corresponds to a time to complete a longest processing act of plurality of different processing stations (Hofstadler teaches that the samples are rotated to the various processing stations where because the samples are all on the same rotating transport system/carousel, and because the sample are processed 
As to claim 3, Hofstadler teaches the method of claim 2, further comprising: concurrently advancing each sample carrier from processing station to procession station (Hofstadler teaches a carousel or conveyor to move to different processing units/stations; [12, 17, 76]).  
As to claim 5, Hofstadler teaches the method of claim 3, wherein the sample carriers are advanced along a circular processing path (Hofstadler teaches a carousel or conveyor to move to different processing units/stations; [12, 17, 76]). 
As to claim 6, Hofstadler teaches the method of claim 1, further comprising: interfacing a sample carrier with a manifold of a processing station corresponding to the location of the sample carrier (Hofstadler teaches interfacing the carriers with manifolds at each processing station.  The manifolds are the aspiration/dispension systems 416/418 or 718/720 which are each connected to pressure control systems 410/730; [78, 91-95]).  
As to claim 7, Hofstadler teaches the method of claim 6, wherein the manifold only includes components utilized for processing performed by the processing station (Hofstadler teaches the distinct manifolds as aspiration/dispension systems 416/418 or 718/720, which each only include the components that they use for processing; see claims 1 and 6 above). 
As to claim 8, Hofstadler teaches the method of claim 7, wherein the components include one or more of a micro channel, a valve, a sensor, or an interface to a corresponding pressure control system (Hofstadler teaches a pressure control system; see claims 1 and 6 above).  
As to claim 9, Hofstadler teaches the method of claim 1, wherein the processing includes sequencing nucleotides in DNA in the samples (Hofstadler; [8, 63, 91]).
Claims 1-4, 6-9 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Tisone et al (US 20080227663; hereinafter “Tisone”; already of record). 
As to claim 1, Tisone teaches a method (Tisone; Fig. 2E, 2F), comprising: concurrently processing a plurality of samples respectively on a different sample carriers, wherein each sample is serially processed by a plurality of different processing stations located at different positions, and each sample carrier is located at a different processing position respectively corresponding to one of the plurality of different processing stations (Tisone teaches samples on carriers 511 which are moved to different processing stations by conveyor 512, where each processing station is the location which interacts with dispenser/pressure control system 516/520/551/528; [124]. Tisone teaches that the multiple dispensers enables the use of multiple different reagents, where the samples are moved sequentially to each dispenser, and where the operators occur simultaneously; [133-135]).  
As to claim 2, Tisone teaches the method of claim 1, wherein a processing time between samples carried by successive sample carriers corresponds to a time to complete a longest processing act of plurality of different processing stations (Tisone teaches that the samples are conveyed to the various processing stations where because the samples are all on the same transport system/conveyor, and because the samples are processed simultaneously and serially, then the samples are not moved to the next processing station until all processing has been completed; see claim 1 above).
As to claim 3, Tisone teaches the method of claim 2, further comprising: concurrently advancing each sample carrier from processing station to procession station (Tisone teaches a conveyor to move the carriers; Figs. 2E, 2F).  
As to claim 4, Tisone teaches the method of claim 3, wherein the sample carriers are advanced linearly along a linear processing path  (Tisone teaches a linear conveyor to move the carriers; Figs. 2E, 2F) 
As to claim 6, Tisone teaches the method of claim 1, further comprising: interfacing a sample carrier with a manifold of a processing station corresponding to the location of the 
As to claim 7, Tisone teaches the method of claim 6, wherein the manifold only includes components utilized for processing performed by the processing station (Tisone teaches the distinct manifolds as the distinct aspiration/dispension systems, where each dispenser only include the components that it uses for processing; see claims 1 and 6 above).
As to claim 8, Tisone teaches the method of claim 7, wherein the components include one or more of a micro channel, a valve, a sensor, or an interface to a corresponding pressure control system (Tisone teaches each dispenser location as the manifold. Tisone teaches each dispenser in Figure 2E/2F as having a pressure control system and a valve; [138, 163, 164]).  
As to claim 9, Tisone teaches the method of claim 1, wherein the processing includes sequencing nucleotides in DNA in the samples (Tisone; [122, 265, 314-316]).
Claims 1-3, 5-9 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Hilson et al (US 20030032191; hereinafter “Hilson”). 
As to claim 1, Hilson teaches a method (Hilson; Fig. 1-13), comprising: concurrently processing a plurality of samples respectively on a different sample carriers, wherein each sample is serially processed by a plurality of different processing stations located at different positions, and each sample carrier is located at a different processing position respectively corresponding to one of the plurality of different processing stations (Hilson teaches sample carriers 62 which are rotated on carousel 66 to various processing stations, the processing stations including 82 84 86 and 88; Fig. 1-4 [101-110]. Hilson teaches the importance of concurrent/parallel processing [6], and Hilson includes samples at different processing locations 82/84 and 86/88 simultaneously, where the samples are processed in a sequential order; [105-110]).  
As to claim 2, Hilson teaches the method of claim 1, wherein a processing time between samples carried by successive sample carriers corresponds to a time to complete a longest 
As to claim 3, Hilson teaches the method of claim 2, further comprising: concurrently advancing each sample carrier from processing station to procession station (Hilson teaches rotating carousel to advance the sample carriers to processing stations; see claim 1 above).  
As to claim 5, Hilson teaches the method of claim 3, wherein the sample carriers are advanced along a circular processing path (Hilson; Figs. 1-4).  
As to claim 6, Hilson teaches the method of claim 1, further comprising: interfacing a sample carrier with a manifold of a processing station corresponding to the location of the sample carrier (Hilson teaches that the carriers are interacted with via a dispensing mechanism which includes values and a fluidic pressure control system; Fig. 5-17).  
As to claim 7, Hilson teaches the method of claim 6, wherein the manifold only includes components utilized for processing performed by the processing station (Hilson teaches the distinct manifolds as the distinct fluidic systems, where each dispenser only include the components that it uses for processing; see claims 1 and 6 above).
As to claim 8, Hilson teaches the method of claim 7, wherein the components include one or more of a micro channel, a valve, a sensor, or an interface to a corresponding pressure control system (Hilson teaches that the carriers are interacted with via a dispensing mechanism which includes values and a fluidic pressure control system; Fig. 5-17)  
As to claim 9, Hilson teaches the method of claim 1, wherein the processing includes sequencing nucleotides in DNA in the samples (Hilson; [2, 56-59]).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hofstadler in view of Phelps et al (US 20070140925; hereinafter “Phelps”; already of record).
As to claim 4, Hofstadler teaches the method of claim 3 (see above), where the sample carriers are advanced along a circular processing path (Hofstadler teaches a carousel or conveyor to move to different processing units/stations; [12, 17, 76]). 
Hofstadler does not specifically teach the carriers are advanced linearly along a linear processing path.  However, Phelps teaches the analogous art of processing carriers 12 which are conveyed in a circular path, and alternatively as a functional equivalent a linear conveyor path, to various processing stations (Phelps; [24, 94] Fig. 1, 2, 7, 15, 16). It would have been obvious to one of ordinary skill in the art to have modified the sample carriers which move along a circular path to a variety of processing stations of Hofstadler to move along a linear conveyor as in Phelps because Phelps teaches that a linear conveyor is a well-known alternative to a circular carousel/conveyor (Phelps; [24]).  Furthermore,  it would have been obvious to one of ordinary skill in the art to rearrange the circular carrier support of Hofstadler to be linear as taught in Phelps as this involves a simple design choice well within the gambit of one of ordinary skill in the art, since it has been generally recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.'
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tisone in view of Phelps.
As to claim 5, Tisone teaches the method of claim 3 (see above), wherein the sample carriers are advanced along a linear processing path (Tisone teaches a linear conveyor to move the carriers; Figs. 2E, 2F). 
Tisone does not specifically teach the carriers are advanced along a circular processing path.  However, Phelps teaches the analogous art of processing carriers 12 which are conveyed in a linear conveyor path, and alternatively as a functional equivalent a circular carousel path, to various processing stations (Phelps; [24, 94] Fig. 1, 2, 7, 15, 16). It would have been obvious to one of ordinary skill in the art to have modified the sample carriers which move along a linear In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.'
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hilson in view of Phelps.
As to claim 4, Hilson teaches the method of claim 3 (see above), where the sample carriers are advanced along a circular processing path (Hilson; Figs. 1-4). 
Hilson does not specifically teach the carriers are advanced linearly along a linear processing path.  However, Phelps teaches the analogous art of processing carriers 12 which are conveyed in a circular path, and alternatively as a functional equivalent a linear conveyor path, to various processing stations (Phelps; [24, 94] Fig. 1, 2, 7, 15, 16). It would have been obvious to one of ordinary skill in the art to have modified the sample carriers which move along a circular path to a variety of processing stations of Hilson to move along a linear conveyor as in Phelps because Phelps teaches that a linear conveyor is a well-known alternative to a circular carousel/conveyor (Phelps; [24]).  Furthermore,  it would have been obvious to one of ordinary skill in the art to rearrange the circular carrier support of Hilson to be linear as taught in Phelps as this involves a simple design choice well within the gambit of one of ordinary skill in the art, since it has been generally recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.'
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10281481 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to a sample processing device performing the processing method of processing multiple different samples on carriers concurrently in parallel with each other at different processing stations (see claim 1 of 10281481). Thus, all of the elements of the invention recited in the instant claims are encompassed by the claims of US 8252233.
Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Paschetto et al (US 20060201810; already of record) teaches DNA processing [6] where a transport device 2a/b/n moves samples to various processing stations 1a/b/c; [5-10, 13, 26-36, 41-48, 53-55]. Paschetto teaches the samples moving serially to each processing station where each processing station 1a-1c would process samples at that particular station concurrently which other stations were processing their respective samples; [7, 8, 45]. Paschetto teaches each work station functioning concurrently in that each station acts in cooperating fashion with the other stations; [25, 43, 45]. Further, each station of Paschetto performs parallel processing; [7, 8, 26, 45]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798